Opinion issued September 17, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00402-CV
                           ———————————
 JEFFREY A. BENSON, CLIFFORD M. BRAKE, JR., ROBERT CRONIN,
 BRIAN L. ELLIOT, STEPHEN O’CONNOR, SIXMUND PELEKAMOYO,
                  AND KIM ZAMORA, Appellants
                                       V.
                  T H HILL ASSOCIATES, INC., Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-75246


                         MEMORANDUM OPINION

      Appellants, Jeffrey A. Benson, Clifford M. Brake, Jr., Robert Cronin, Brian

L. Elliot, Stephen O’Connor, Sixmund Pelekamoyo, and Kim Zamora, have filed a

motion to dismiss the appeal. No other party has filed a notice of appeal, and no
opinion has issued. Further, although appellants failed to include a certificate of

conference in their motion, more than 10 days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                         2